EXHIBIT 10.1

THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into effective as of the 30th day of June, 2015, by GAHC3 PENNSYLVANIA
SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited liability company (“Buyer”),
and ABEKING ASSOCIATES, L.P., a limited partnership organized under the laws of
the Commonwealth of Pennsylvania, WESTRUM HANOVER LP, a limited partnership
organized under the laws of the state of Delaware, and ONE BOYERTOWN PROPERTIES
LP, a limited partnership organized under the laws of the Commonwealth of
Pennsylvania (individually and collectively, “Seller” or “Sellers”).
W I T N E S S E T H:
Buyer and Sellers entered into that certain Asset Purchase Agreement effective
as of February 25, 2015, as amended (the “Purchase Agreement”). Capitalized
terms not defined herein shall have the meaning given to them in the Purchase
Agreement. Buyer and Sellers desire to amend the Purchase Agreement as herein
set forth.
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:
1.    Addition of Seller and Property. Two Boyertown Properties, LP, a
Pennsylvania limited partnership (“Two Boyertown”), is the owner of the real
property and improvements located legal described on Exhibit A attached hereto
(the “Two Boyertown Property”). Two Boyertown joins the execution of this
Amendment to memorialize its agreement to sell the Two Boyertown Property to or
as directed by Buyer, in accordance with the terms of the Agreement. The Two
Boyertown Property shall be deemed to be a part of the Property for purposes of
the Agreement.
2.    Allocation of Purchase Price. Section 1.7 of the Purchase Agreement is
amended by changing “$29,000,000.00” in subsection 1.7(c) to “$28,750,000.00”
and adding a new subsection 1.7(d) which shall read as follows:
“(d)    Two Boyertown Property        $250,000.00”
The aforesaid amount payable for the Two Boyertown Property shall be paid to or
as directed by Two Boyertown.
3.    Full Force and Effect. Except as specifically provided herein, the
Purchase Agreement is unchanged and remains in full force and effect.
4.    Counterparts; Facsimile Execution. This Amendment may be executed in
several counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. This Amendment
may be executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following page]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement effective as
of the day and year first set forth above.
“SELLERS”


ABEKING ASSOCIATES, L.P., a Pennsylvania limited partnership


 




WESTRUM HANOVER LP, a Delaware limited partnership


By:
/s/ DAVID LOVITZ
 
By:
/s/ DAVID LOVITZ
Name:
David Lovitz
 
Name:
David Lovitz
Title:
General Partner
 
Title:
General Partner













ONE BOYERTOWN PROPERTIES LP, a Pennsylvania limited partnership
 
TWO BOYERTOWN PROPERTIES LP, a Pennsylvania limited partnership
By:
/s/ DAVID LOVITZ
 
By:
/s/ DAVID LOVITZ
Name:
David Lovitz
 
Name:
David Lovitz
Title:
General Partner
 
Title:
Partner





[Signatures continue on following page]




--------------------------------------------------------------------------------









“BUYER”


GAHC3 PENNSYLVANIA SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited liability
company


By: Griffin-American Healthcare REIT III Holdings, LP, its Sole Member


By: Griffin-American Healthcare REIT III, Inc., its General Partner
 
 
By:
/s/ DANNY PROSKY
 
 
 
Name:
Danny Prosky
 
 
 
Title:
President and Chief Operating Officer
 
 
 







